As filed with the Securities and Exchange Commission on August 9, 2011 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMERICAN FINANCIAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Ohio (State or other jurisdiction of incorporation or organization) 31-1544320 (IRS Employer Identification Number) One East Fourth Street Cincinnati, Ohio45202 (513) 579-2121 (Address of Registrant’s Principal Executive Offices) AMERICAN FINANCIAL GROUP, INC. CO-CEO EQUITY BONUS PLAN Karl J. Grafe, Esq. Vice President, Assistant General Counsel and Secretary American Financial Group, Inc. One East Fourth Street Cincinnati, Ohio 45202 (513) 579-2540 Facsimile:(513) 579-0108 (Name, Address and Telephone Number, Including Area Code, of Agent for Service of Process) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered(1) ProposedMaximum OfferingPrice Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee(3) Common Stock 1,500,000 shares This Registration Statement is filed for up to 1,500,000 shares of common stock of American Financial Group, Inc. pursuant to the Co-CEO Equity Bonus Plan. Estimated solely for purposes of calculating the amount of the registration fee. Registration fee has been calculated pursuant to Rule 457(h). PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference The following documents filed by American Financial Group, Inc. (“AFG” or the “Registrant”) with the Securities and Exchange Commission (the “Commission”) are incorporated herein by reference and made a part hereof: 1. Annual Report on Form 10-K for the year ended December 31, 2010. 2. Quarterly Reports on Form 10-Q for the quarters ended March 31, 2011 and June 30, 2011. 3. Current Report on Form 8-K dated May 11, 2011. 4. The description of the Registrant’s common stock contained in the Form 8-A filed with the Commission on November 25, 1997. All documents filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934 prior to the filing of a post-effective amendment, which indicates that all securities offered have been sold, or which deregisters all securities then remaining unsold, are incorporated by reference in this Registration Statement and to be part hereof from the date of filing of such documents, except as to any portion of any future annual or quarterly report to shareholders or document or current report furnished under Items 2.02, 7.01 and 9.01 of Form 8-K that is not deemed filed under such provisions.Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein, or in any subsequently filed document which also is or is deemed to be incorporated by reference herein, modifies or supersedes such statement.Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute part of this Registration Statement. Item 4.Description of Securities Not required. Item 5.Interests of Named Experts and Counsel The validity of the securities registered by this Registration Statement will be passed upon for the Registrant by Mark A. Weiss, Assistant General Counsel of the Registrant. Mr. Weiss owns shares of, and options to purchase, the Registrant’s common stock, as a participant in various stock and employee benefit plans. 2 Item 6.Indemnification of Directors and Officers Ohio Revised Code, Section 1701.13(E), allows indemnification by AFG to any person made or threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, other than an action by or in the right of AFG, by reason of the fact that he is or was a director, officer, employee or agent of AFG, against expenses, including, attorney’s fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding, if he acted in good faith and in a manner reasonably believed to be in or not opposed to AFG’s best interests and, with respect to criminal actions, in which he had no reasonable cause to believe that his conduct was unlawful. Similar provisions apply to actions brought by or in the right of AFG, except that no indemnification shall be made in such cases when the person shall have been adjudged to be liable for negligence or misconduct to AFG unless deemed otherwise by the court. Indemnifications are to be made by a majority vote of a quorum of disinterested directors or the written opinion of independent counsel or by the shareholders or by the court. AFG’s Amended and Restated Code of Regulations extends such indemnification and provides indemnification to any person who was or is made a party or is threatened to be made a party to or is otherwise involved (including, without limitation, as a witness) in any actual or threatened action, suit or proceeding, whether civil, criminal, administrative, or investigative, by reason of the fact that he or she is or was a director, officer or member of a committee of AFG or that, being or having been such a director or officer of AFG, he or she is or was serving at the request of an executive officer of AFG as a director, officer, partner, trustee, employee or agent of another corporation or of a partnership, joint venture, trust, limited liability company or other enterprise, including service with respect to an employee benefit plan. AFG maintains, at its expense, Directors and Officers Liability and Company Reimbursement Liability Insurance. The Directors and Officers Liability portion of such policy covers all of AFG’s directors and officers and of the companies which are, directly or indirectly, more than 50% owned by AFG. The policy provides for payment on behalf of the directors and officers, up to the policy limits and after expenditure of a specified deductible, of all Loss (as defined) from claims made against them during the policy period for defined wrongful acts, which include errors, misstatements or misleading statements, acts or omissions and neglect or breach of duty by directors and officers in the discharge of their individual or collective duties as such. The insurance includes the cost of investigations and defenses, appeals and bonds and settlements and judgments, but not fines or penalties imposed by law.The policy contains various exclusions and reporting requirements. AFG also has entered into indemnification agreements with its officers and directors providing for indemnification against certain liabilities to the fullest extent permitted under Ohio law. AFG’s directors and officers are covered by insurance policies indemnifying them against certain liabilities, including certain liabilities arising under the Securities Act of 1933, which might be incurred by them in such capacities and against which they cannot be indemnified by AFG. 3 Item 7.Exemption from Registration Claimed Not applicable. Item 8.Exhibits 5 Opinion Regarding Legality 10 Co-CEO Equity Bonus Plan (incorporated by reference to Annex A to the Registrant’s Proxy Statement for its 2011 Annual Meeting of Shareholders) Consent of Counsel (contained on Exhibit5). Consent of Ernst & Young LLP 24 Power of Attorney (contained on the signature page). Item 9.Undertakings (a)The Registrant hereby undertakes to file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i) to include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii) to reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii) to include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement. 4 provided, however, that paragraphs (a)(i) and (a)(ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Commission by the registrant pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in the registration statement. (b)The undersigned Registrant hereby undertakes that, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new Registration Statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)The undersigned Registrant hereby undertakes to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (d)The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the Registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (e)Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit, or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. 5 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Cincinnati, Ohio, on August9, 2011. AMERICAN FINANCIAL GROUP, INC. By:/s/ Carl H. Linder III Carl H. Lindner III Co-Chief Executive Officer By: /s/ S. Craig Linder S. Craig Lindner Co-Chief Executive Officer KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below whose name is preceded by an (*) hereby constitutes and appoints Karl J. Grafe and Mark A. Weiss, and each of them acting individually, his or her true and lawful attorney-in-fact and agent, each with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement and to sign any and all registration statements relating to the same offering of securities as this Registration Statement that are filed pursuant to Rule 462(b) promulgated under of the Securities Act of 1933 and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission and any other regulatory authority, granting unto said attorney-in-fact and agent, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as such person might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Capacity Date /s/ Carl H. Lindner *Carl H. Lindner Chairman of the Board of Directors August 9, 2011 /s/ Carl H. Lindner III *Carl H. Lindner III Director August 9, 2011 /s/ S. Craig Lindner *S. Craig Lindner Director August 9, 2011 /s/ James E. Evans *James E. Evans Director August 9, 2011 /s/ Theodore H. Emmerich *Theodore H. Emmerich Director August 9, 2011 /s/ Terry S. Jacobs *Terry S. Jacobs Director August 9, 2011 /s/ Gregory G. Joseph *Gregory G. Joseph Director August 9, 2011 /s/ Kenneth C. Ambrecht *Kenneth C. Ambrecht Director August 9, 2011 /s/ William W. Verity *William W. Verity Director August 9, 2011 /s/ John I. Von Lehman *John I. Von Lehman Director August 9, 2011 /s/ Keith A. Jensen Keith A. Jensen Senior Vice President (Principal Financial and Accounting Officer) August 9, 2011
